Citation Nr: 0212945	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction.

2.  Entitlement to service connection for residuals of lumbar 
laminectomy.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of an 
injury of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1966.  He subsequently served in the Army Reserves and had 
several periods of active duty for training until his 
retirement in October 1999.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision that denied the 
veteran's claims for service connection.  A notice of 
disagreement was received in January 2001.  A statement of 
the case was issued in February 2001.  A substantive appeal 
was received from the veteran in March 2001.  


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing in 
this case.

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in March 2001, the veteran checked 
a box indicating his desire for a hearing before a member of 
the Board in Washington D.C., but specifically wrote 
"Audio/Visual" on the VA Form 9 on the line containing the 
hearing request.  The Board construes the veteran's request 
as one for a videoconference hearing.  

On April 30, 2001 the RO sent the veteran notification that 
his request for a "travel board" hearing had been received.  
He was notified that he would be put on a list and notified 
of his hearing date.  Together with this notification was a 
form requesting that the veteran select from several options 
if he wanted to change or cancel his hearing request.  It 
does not appear that the veteran responded.  

The claims folder contains a VA Form 119 (Report of Contact) 
dated April 30, 2001, which indicates that the veteran was 
contacted concerning a videoconference hearing.  It was also 
noted that this type of hearing was not yet available, but 
that "further word on this procedure would be made available 
when set in place."  

The claims file contains no further correspondence regarding 
any Board hearing from the RO to veteran, and no 
communication from the veteran that can be construed as a 
request to withdraw his request for a Board hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a 
videoconference hearing, if available.  
If no videoconference hearing is 
available, the RO should schedule the 
veteran for a travel board hearing.  The 
hearing should be scheduled at the 
earliest available opportunity.  Unless 
the veteran indicates a desire to 
withdraw the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



